      1:19-cv-01472-TMC           Date Filed 05/21/20        Entry Number 27          Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                     AIKEN DIVISION

Teressa Spinks Stewart,             )
                                    )
                     Plaintiff,     )
                                    )                    Civil Action No. 1:19-cv-1472-TMC
       v.                           )
                                    )                                   ORDER
Andrew M. Saul, Commissioner of     )
Social Security Administration,1    )
                                    )
                     Defendant.     )
____________________________________)

        Plaintiff Teressa Spinks Stewart brought this action pursuant to 42 U.S.C. § 405(g) and §

1383(c)(3), seeking judicial review of a final decision of the Commissioner of Social Security

(“Commissioner”) denying her claim for disability insurance benefits (“DIB”). (ECF No. 1). This

matter is before the court for review of the Report and Recommendation (“Report”) of the United

States Magistrate Judge, made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2)(a) (D.S.C.). (ECF No. 23). The Report recommends that the Commissioner’s

decision be reversed and remanded for further administrative action pursuant to sentence four of

42 U.S.C. § 405(g). Id. at 1, 53. On May 19, 2020, the Commissioner filed notice with the court

that he would not be filing objections to the Report. (ECF No. 24). Consequently, neither party

has filed objections to the Report, and the time to do so has now run.

        The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a


1
 Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019. Pursuant to
Fed. R. Civ. P. 25(d), Saul is substituted for Nancy Berryhill.
      1:19-cv-01472-TMC         Date Filed 05/21/20     Entry Number 27        Page 2 of 2




timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         After a thorough and careful review of the record under the appropriate standards as set

forth above, the court adopts the Report of the magistrate judge (ECF No. 23), which is

incorporated herein by reference. Accordingly, the Commissioner’s final decision is REVERSED

pursuant to the fourth sentence of 42 U.S.C. § 405(g), and the case is REMANDED back to the

Commissioner for further administrative action consistent with the Report.

         IT IS SO ORDERED.


                                                     s/Timothy M. Cain
                                                     Timothy M. Cain
                                                     United States District Judge

May 21, 2020
Anderson, South Carolina
